 


113 HR 4394 IH: Serve Our Heroes Now Act
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 4394 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To prohibit the awarding of contracts to contractors responsible for delayed openings of Veterans Affairs facilities.  
 
 
1.Short titleThis Act may be cited as the Serve Our Heroes Now Act.
2.Prohibition on awarding contracts to those responsible for delayed openings of Veterans Affairs facilitiesNo contract may be awarded to any contractor if the past performance of the contractor resulted in the completion of a construction project at a facility of the Department of Veterans Affairs more than 24 months after the original agreed-upon completion date for the project.  
 
